EXHIBIT 10.4.1

SCHEDULE TO INDEMNIFICATION AGREEMENT

The following is a list of the current and former directors and executive
officers of Agenus who are party to an Indemnification Agreement, the form of
which was filed as Exhibit 10.4 to our registration statement on Form S-1 (File
No. 333-91747):

Noubar Afeyan, Ph.D.

Garo H. Armen, Ph.D.

Frank V. AtLee III

John Cerio

Brian Corvese

Gamil G. de Chadarevian

Tom Dechaene

Margaret Eisen

Renu Gupta

John Hatsopoulos

Wadih Jordan

Mark Kessel

Christine Klaskin

Bruce Leicher

Hyam Levitsky

Stephen Monks

Deanna Petersen

Timothy Rothwell

Shalini Sharp

Pramod K. Srivastava, Ph.D.

Peter Thornton

Sunny Uberoi

Karen Valentine

Kerry Wentworth

Alastair Wood

Timothy Wright